Case 5:17-cv-01002-D Document 78-2 Filed 10/08/18 Page 1 of 3




                                                                2
      Case 5:17-cv-01002-D Document 78-2 Filed 10/08/18 Page 2 of 3
Michael Berryman                                          August 31, 2018

                                                                 Page 107
  1     part of what happens in estimating.
  2            Q     So you said that your company could come
  3     in and do the restoration work just being paid for
  4     by State Farm and return the Stovers' home to its
  5     preloss condition?
  6            A     Yes, based -- based on -- now, I guess I
  7     need to ask you what -- what time frame, then or now
  8     or --
  9            Q     Well, let's start with now because you saw
 10     it in June of '18, so let's start with June of '18,
 11     would you have been able to restore the Stovers'
 12     home for the price paid to them by State Farm?
 13            A     Well, best way for me to answer that would
 14     be to answer that any time a customer asks me at any
 15     time, here's -- here's what our insurance company
 16     has estimated, can you do this scope of work for
 17     this price, that's really what they're asking, and
 18     so I look at it and I say yes.           And then I -- I tell
 19     them all, because it's part of -- it's part of the
 20     operating procedure in our business, then I would
 21     say to them, I don't think I've ever had a project
 22     that when it got started, there wasn't something
 23     that needed to be added to the estimate, either
 24     something that was missed, something that was
 25     miscalculated, something that's not available.                And


                     D&R REPORTING & VIDEO, INC.
                (800)771-1500 / depo@drreporting.com
      Case 5:17-cv-01002-D Document 78-2 Filed 10/08/18 Page 3 of 3
Michael Berryman                                          August 31, 2018

                                                                 Page 108
  1     I tell them, look, there's going to be supplemental
  2     estimates in this.
  3                  So if you were asking me today, would you
  4     go out there and do this scope of work that's in
  5     here now for the pricing that's in here, the answer
  6     to that is, yes.       But I would also say in
  7     performance of the work, once the slab's cleaned
  8     off, once the Sheetrock's taken down, I'm not saying
  9     that I wouldn't have to go back and say, hey, here's
 10     something that we found or we applied for the
 11     building permit, the code official said we've got to
 12     do XYZ, then I -- I would estimate that for the
 13     policyholder and submit it to the carrier and get
 14     that approved.
 15            Q     I understand the concept of supplements,
 16     and that's what you're describing, isn't it?
 17            A     Yes.
 18            Q     And, in fact, you said there's a process
 19     throughout your report, you used that term, didn't
 20     you?
 21            A     Yes.
 22            Q     And the first part of that process is
 23     for -- before you get to the supplement process, the
 24     insurance company and the insured or the insurance
 25     company and the insured's contractor need to work


                     D&R REPORTING & VIDEO, INC.
                (800)771-1500 / depo@drreporting.com
